Citation Nr: 0215663	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  97-16 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for Hodgkin's disease.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Board notes that the veteran also disagreed with the RO's 
January 1996 denial of an increased disability rating for 
post-traumatic stress disorder (PTSD).  However, in a May 
1997 letter, the RO advised the veteran that the substantive 
appeal received in March 1997 was untimely and that the 
appeal on the PTSD issue was not perfected.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. §§ 19.32, 20.302(b) 
(2002) (time limits for filing a substantive appeal).  The RO 
was able to accept different materials as a substantive 
appeal on the issue currently before the Board.  See 
38 C.F.R. § 20.202 (what constitutes a substantive appeal).  
The RO added that it would construe the veteran's statement 
as a claim for an increased rating, which it denied in a July 
1997 rating action.  The veteran has not expressed 
disagreement as to RO's the determination of timeliness of 
his appeal or the subsequent denial of an increased rating.  
See 38 C.F.R. § 19.34 (determination as to timeliness of an 
appeal is an appealable issue).  Accordingly, the Board finds 
that the issue of entitlement to an increased disability 
rating for PTSD is not in appellate status.  


REMAND

In his March 1997 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran requested a Travel Board hearing.  
Correspondence received in September 1999 indicated his 
desire to have a Board hearing in Washington, DC.  The 
hearing was scheduled for November 2002.  In October 2002, 
the veteran advised the Board that he had moved to Arizona 
and requested a Travel Board hearing at the Phoenix RO.  A 
remand is required to comply with the veteran's request.  

Accordingly, the case is REMANDED for the following action:

The RO should take the appropriate action 
to arrange for the veteran to have a 
Travel Board hearing from the RO in 
Phoenix, Arizona.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


